Exhibit 10.64

 

OPTION TO PURCHASE REAL ESTATE
RIGHT OF FIRST REFUSAL

 

MADE September 9,1999, by and between:

 

Grantor/Sellers:

 

Robert T. Sackrider and Marilyn G. Sackrider, H&W, whose address is 1633 East
Michigan Avenue, Battle Creek, Michigan 49014

 

 

 

and Grantee/Buyers:

 

Nottawaseppi Huron Band of Potawatomi (a.k.a. Huron Potawatomi, Inc.), a
Federally Recognized tribe, whose address is 2221 1½ Mile Road, Fulton, Michigan
49052.

 

concerning the following described property situated in the Township of Emmett,
Calhoun County, Michigan.

 

Commencing at the West 1/4 post of Section 13, Town 2 South, Range 7 West,
Emmett Township, Calhoun County, Michigan; Thence North 00 degrees 03’28” East
along the West line of said Section, 46.99 feet to the southerly line of the
exit ramp for I-94, as recorded in Liber 898, Page 004 in the office of the
Register of Deeds for Calhoun County, Michigan; Thence North 89º06’09” East
along said southerly line, 214.69 feet; thence 362.37 feet along the arc of a
curve to the left whose radius measures 362.0 feet and whose chord bears north
60º25’31” east, 347.43 feet; thence north 31º44’56” east, 263.62 feet; thence
north 59º52’54” east, 81.39 feet to the Place of Beginning; thence continuing
north 59º52’54” east 181.87 feet; thence south 78º01’12” east, 472.30 feet;
thence south 76º27’00” east, 1662.72 feet; thence south 00º04’24” west, 35.27
feet; thence north 89º58’25” west, 297.00 feet to a Point 99 feet north of the
northwest corner of lot 21 of the Supervisor’s Plat of Wagner Acres, as recorded
in Liber 11 of Plats on Page 21 in the office of the Register of Deeds for
Calhoun County, Michigan, south 00º04’24” west along the west line of said Plat,
2091.58 feet to the centerline of Michigan Ave.; thence north 55º29’21” west
along said centerline, 2350.98 feet; thence north 00º03’28” east, 1191.07 feet
to the Place of Beginning.

 

and as shown on the attached Exhibit A, hereinafter referred to as “the
Premises.”

 

--------------------------------------------------------------------------------


 

I.                                         OPTION TO PURCHASE

 

1.                                       Grant of Option.  The Grantors, in
consideration of the sum of Two Hundred Sixteen Thousand ($216,000.00) Dollars,
(the Option Price), receipt of which is hereby acknowledged, hereby convey and
warrant to the Grantee the option to purchase the above described premises.  The
option price is non-refundable.  It is applicable to the purchase price as
specifically provided below.

 

2.                                       Assignment, Exercise.  It is the
intention of the Grantee to exercise this option as soon as approval can be
obtained from the Bureau of Indian Affairs for transfer of the property from fee
to trust.  The Grantee shall have the right to direct that conveyance under this
option be made directly to the BIA in trust for the Nottawaseppi Huron Band of
Potawatomi (a.k.a. Huron Potawatomi, Inc.), a Federally Recognized tribe.

 

3.                                       Terms and Conditions.  In the event the
option is exercised, the sale shall be consummated on the following terms and
conditions:

 

Sale Price:

 

Three Million Five Hundred and Forty-three Thousand Three Hundred Dollars
($3,543,300.00).

 

 

 

Conveyance:

 

By statutory form of warranty deed, with farmland language, and subject to
easements and restrictions of record.  The parties specifically understand that
the land in the Supervisor’s plat of Wagner Acres, Liber 11, page 2 1, may be
bound by deed restrictions, and the conveyance will be subject to such
restrictions.

 

 

 

Owner’s Title Insurance:

 

In the amount of $3,543,300.00, purchased by Seller, from First American Title
Insurance Co.

 

 

 

Prorations:

 

Taxes prorated as prepaid, by due date method, as of the date of closing.

 

 

 

Special Assessments:

 

Seller will pay off any special assessments which are a lien as of the date of
this option.

 

2

--------------------------------------------------------------------------------


 

Land Division:

 

No further land division rights are conveyed with the property.

 

 

 

Closing:

 

Seller shall tender closing within 21 days of the date of exercise of the
option.

 

 

 

Closing Costs:

 

Seller will pay for an owner’s policy of title insurance and for transfer taxes
statutorily levied on the Seller.  All other closing costs will be paid by
Purchaser.

 

4.                                       Manner of Exercising Option.  The
Grantee may exercise the option by written notice, signed by the Grantee, and
delivered to Seller.  Grantee shall provide such notice by personal delivery,
effective upon delivery, or by certified mail, return receipt requested,
effective as of the date of deposit with the U.S. Postal Service.

 

5.                                       Time For Exercise of Option.  This
option way be exercised at any time by the Purchaser prior to the time stated
below for lapse.

 

6.                                       Lapse, Application of Option Fee, and
Extension.  This option will lapse one year from the date hereof.  During the
first year from the date hereof, the sum of $200,000 of the option fee is
applicable to the Purchase Price.

 

Provided:  The Grantee shall have the right to pay an additional $216,000 (for a
total paid to the Grantor of $432,000) on or before the first business day after
the one year anniversary hereof, in which case the date for lapse of this option
is extended until two years from the date hereof.  50% of the total option
payments, or $216,000, shall apply on the purchase price in the event the option
is exercised in its second year.

 

Provided further, the Grantee shall have the right to pay an additional $216,000
(for a total paid of $648,000), on or before the first business day after the
second anniversary hereof, in which case the date for lapse of this option is
extended until three years from the date hereof.  25% of the total option
payments, or $162,000, shall apply on the purchase price in the event the option
is exercised in its third year.

 

The amounts applied to the purchase price, described above, are not cumulative.

 

3

--------------------------------------------------------------------------------


 

7.                                       Cancellation Rights of Grantee, and
Refund.  Deleted.

 

8.                                       Crops.  During the option period, the
Grantor will have the right to continue to farm the property and all crops grown
thereon shall be wholly the property of the Seller.  If Grantor has crops in the
field at the time of exercise of the option, that will not be able to be
harvested, the Purchaser will pay the Grantor at the time of close an additional
$200.00 per acre (or fraction thereof) if the option is exercised before July 1,
with the price to be $350.00 per acre (or fraction thereof) if the option is
exercised on or after July 1.

 

If the Grantee shall do any damage to existing crops as a result of testing,
engineering or any other activity on the land, the Grantee shall repay the
Grantor, on demand, at the rate stated above for each acre, or fraction thereof,
damaged.

 

9.                                       Access to the Property.  During the
option period, the Grantee shall have access to the premises for purposes of any
inspection, engineering, study, evaluation, test or other purpose. The Grantee
will give the Grantor reasonable advance notice before coming onto the
property.  The Grantee will restore any soil moved and return the land to its
existing condition after any such event, and will pay for any damaged crops as
provided above.

 

10.                                 Covenant of Title.  The Grantors do hereby
covenant that they have marketable title to the premises, free of lien or other
encumbrance, other than such deed restrictions as may existed on the platted
parcel contained in that description.  The Seller will obtain a title commitment
promptly upon execution of this option.  If, within 30 days of the date of
delivery of that commitment Purchaser determines that there is a lien,
encumbrance or other cloud on title such that the property will not be
acceptable by the BIA for conveyance to trust, the Grantee may terminate this
option and all payments, with the exception of $16,000, will be refunded to
Grantee.

 

11.                                 Tax Free Exchange.  The Grantors may convey
this property as part of a 1031 Tax Free exchange.  Grantee will cooperate fully
in such exchange.

 

12.                                 Berm.  After conveyance of the property, the
Grantee covenant that any construction on the property will include a 10 foot
berm, and evergreen plantings or other protection such that the subdivision to
the East of the property will be reasonably protected from noise, light and
other activity on the property.  This is a personal covenant and shall survive
the closing.  It may be enforced by the Grantor or by any lot owner in Wagner
Acres.

 

4

--------------------------------------------------------------------------------


 

II.                                     RIGHT OF FIRST REFUSAL

 

13.                                 Grant.  As part of the exercise of this
option, the Grantors will grant to the Grantee hereof a right of first refusal
on the property indicated on the attached map, shown as Parcel F, with the legal
description also attached. This right shall lapse on December 31, 2002, on the
following terms:

 

a.                                       If Seller desires to sell the Parcel
subject to the right of first refusal and the receive a valid offer to purchase,
they shall transmit a copy of the offer to the party with the right of first
refusal.

 

b.                                      Purchaser shall have thirty (30) days
after notice to determine whether it wishes to purchase the Parcel upon the same
terms and conditions as in the valid offer, or to waive its right to purchase
the Parcel and permit Seller to sell the Parcel to the offeror.

 

c.                                       If, at the-end of thirty (30) days,
Purchaser has not notified Seller of its intent to purchase, Purchaser shall be
deemed to have waived its right to purchase and Seller may proceed to close the
sale with the offeror pursuant to the valid offer.

 

d.                                      If Seller does not sell the premises to
the offeror pursuant to the offer of purchase, the Parcel shall remain subject
to Purchaser’s right of first refusal as provided in this instrument.

 

e.                                       If the Parcel is sold in its entirety
pursuant to the valid offer to purchase, this right of first refusal shall
terminate.

 

f.                                         Notices to be delivered pursuant to
this right of first refusal shall be in writing and mailed to the party to
receive the notice, by certified mail, return receipt requested, at the address
listed for the addressee in the then-current telephone directory for the
community in which the addressee’s principal office is located. All notices
shall be considered delivered on the day after mailing.

 

14.                                 Interpretation.  This agreement shall be
interpreted under the laws of the state of Michigan. It embodies the entire
understanding of the parties pertaining to the subject matter of this agreement.

 

15.                                 Binding Effect.  This agreement shall bind
and benefit the heirs, Personal Representatives, executors, successors and
assigns of the parties, except as otherwise specifically stated above.

 

5

--------------------------------------------------------------------------------


 

16.                                 Gender, Number.  Where context requires,
references made in the one gender or number may be read to include the
appropriate gender and number.

 

17.                                 Memorandum.  The parties agree that, upon
the request of Grantee, they will execute and record a memorandum of this
option.

 

18.                                 Limited Waiver of Sovereign Immunity.  The
covenants made by the Grantee in paragraphs 8 and 12 hereof may be enforced by
Arbitration before a party to be mutually agreed upon or, in default thereof, by
the American Arbitration Association.  The Arbitrator’s award shall be final and
binding, and may include an award of the costs of arbitration (but not the
parties’ own legal fees).  Such award may be enforced in any Federal Court of
competent jurisdiction or in the Circuit Court of Calhoun County, Michigan.  The
sovereign immunity of the Grantee is waived only as specifically provided in
this paragraph, and for no other purposes.

 

A copy of the resolution of the tribal counsel authorizing the execution of this
agreement and the waiver contained in this paragraph, is attached hereto as
Exhibit A.

 

Signed on the date first above written.

 

Signed in the presence of:

 

Signed:

 

 

 

 /s/ Joe Lloyd

 

/s/ Robert T. Sackrider

 

 

 

Robert T. Sackrider

 

 

 

 /s/ Ronald J. DeGraw

 

/s/ Marilyn G. Sackrider

 

 

 

Marilyn G. Sackrider

 

 

 

 

 

Nottawaseppi Huron Band of Potawatomi (a.k.a.
Huron Potawatomi, Inc.), a Federally
Recognized Tribe

 

 

 

 

 

 /s/ Amos Day

 

 

 

By:  Amos Day

 

 

Its:  Chairman

 

6

--------------------------------------------------------------------------------


 

AMENDMENT TO
OPTION TO PURCHASE REAL ESTATE
RIGHT OF FIRST REFUSAL
Dated: September 9, 1999

 

This Amendment to the September 9, 1999 “Option to Purchase Real Estate Right of
First Refusal” is entered into on this 9th day of September, 2002, by and
between:

 

Grantor/Sellers:

 

Robert T. Sackrider and Marilyn G. Sackrider, H&W, whose address is 1633 East
Michigan Avenue, Battle Creek, Michigan 49014.

 

 

 

and Grantee/Buyers:

 

Nottawaseppi Huron Band of Potawatomi (a.k.a. Huron Potawatomi, Inc.), a
Federally Recognized tribe, whose address is 2221 1 ½ Mile Road, Fulton,
Michigan 49052.

 

The parties hereby agree to the following amendments:

 

I.                                         OPTION TO PURCHASE

 

1.                                       Grant of Option Extension. The
Grantors, in consideration of the sum of Two Hundred Sixteen Thousand and no/100
Dollars ($216,000.00) (the Option Price), receipt of which is hereby
acknowledged, hereby convey and warrant to the Grantee an extension to the
September 9, 1999 Option to Purchase the premises therein described.  The Option
extension price is non-refundable, and is not applicable to the purchase price.

 

2.                                       Assignment Exercise.  The Grantee shall
have the right to direct that conveyance under this Option be made directly to
the Bureau of Indian Affairs in trust for the Nottawaseppi Huron Band of
Potawatomi (a.k.a. Huron Potawatomi, Inc.), a Federally Recognized tribe. 
Grantor and Grantee acknowledge that Grantee may authorize Gaming Entertainment
(Michigan), LLC, to exercise this Option and acquire the subject property in its
own name subject to an agreement between Grantee and Gaming Entertainment
(Michigan), LLC.

 

3.                                       Terms and Conditions.  In the event the
Option is exercised, the sale shall be consummated on the following terms and
conditions.

 

Sale Price:

 

The base price for the real estate shall be Three Million Five Hundred
Forty-three Thousand Three Hundred and no/100 Dollars ($3,543,300.00).  The base
price shall be increased Forty-five Thousand and no/100 Dollars ($45,000.00) in
the event the Option is not exercised before February 5, 2003 and the purchase
price shall be increased Forty-five Thousand and no/100 Dollars (45,000.00) on
the 9th day of each March, April, May, June, July, August, September, and
February thereafter until the Option is exercised.

 

 

 

Owner’s Title Insurance:

 

Purchased by Seller, from First American Title Insurance Company in the amount
of the purchase price.

 

7

--------------------------------------------------------------------------------


 

Prorations:

 

Property taxes, prior to the year of closing, shall be paid by Seller.  The year
of closing taxes on the property herein sold by Seller to Buyer shall be
prorated as of the date of closing on a calendar year basis.  In the event the
actual amount to be billed for the current tax year is not available, the prior
year’s taxes shall be used in computing proration.  Seller shall pay that
portion of the total taxes billed in the year of closing which bears the same
ratio as the number of days in the year of closing prior to the closing date
bears to 365 days.

 

4.                                       Lapse, Application of Option Fee, and
Extension.  This Option shall extend for one (1) year and one (1) day from
September 9, 2002, and shall expire at midnight on September 10, 2003.  None of
the Option payments paid by Grantee under the September 9, 1999 Option or paid
upon this Amendment or any subsequent option extension payment shall apply upon
the purchase price.

 

Provided:  The Grantee shall have the right to pay an additional Two Hundred
Sixteen Thousand and no/100 Dollars ($216,000.00) on or before midnight
September 10, 2003, in which case the date for lapse of this Option is extended
until midnight September 11, 2004.  Grantee shall have the right to extend this
Option for additional one (1) year and one (1) day terms by payment of the
additional sum of Two Hundred Sixteen Thousand and no/100 Dollars ($216,000.00)
for each such extension.  As noted above, none of the Option extension payments
shall apply upon the purchase price and the Option price shall continue to
increase Forty-five Thousand and no/100 Dollars ($45,000.00) on the 9th day of
each February, March, April, May, June, July, August and September of each
Option extension year.

 

In all other respects, the Option to Purchase Real Estate Right of First Refusal
dated September 9, 1999 shall remain in full force and effect as originally
executed.

 

8

--------------------------------------------------------------------------------


 

Signed on the date first above written.

 

Signed in the presence of:

 

 

 

 

Signed:

 

 

 

 

 /s/ Ronald J. DeGraw

 

/s/ Robert T. Sackrider

 

 

 

Robert T. Sackrider

 

 

 

 

 

 

 /s/ John M. Schafer

 

/s/ Marilyn G. Sackrider

 

 

 

Marilyn G. Sackrider

 

 

 

 

 

 

 

 

Nottawaseppi Huron Band of
Potawatomi (a.k.a. Huron
Potawatomi, Inc.), a Federally
Recognized Tribe

 

 

 

 

 

 

 /s/ Louise Steenstra

 

/s/ Gilbert Holliday

 

 

 

By: Gilbert Holliday

 

 

Its: Acting Chairman

 

9

--------------------------------------------------------------------------------